Maupin, J.,
dissenting:
I agree that the conversation between members of the legislature and Justice Rose do not provide sufficient grounds for his disqualification. However, in most other respects, I cannot subscribe to either the majority or the dissent in these matters. Based upon my own review of the record, and without conceding that PETA v. Berosini, 110 Nev. 78, 867 P.2d 1121 (1994), is a correct application of the doctrine surrounding disqualification of judicial officers, I would grant the instant disqualification motion.